Citation Nr: 1451418	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the above claimed disabilities.  

The Veteran provided testimony before the undersigned during a videoconference hearing in September 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that an accident report was completed following the reported in-service injury at the Randolph Air Force Base (AFB) hospital in September 1971 in which a heavy door in the radiology department fell on him.  A review of the service department records does not reveal such a report.  Therefore, a remand is necessary in order to attempt to obtain this report from any possibly source, including his unit and the Randolph AFB hospital.  In addition, the Board finds that all clinical and hospital records related to the injury must also be requested, as there are no such records in the claims file.  

The Veteran also testified that he received treatment from several private treatment providers following service, including Dr. I.M. at the Spring Branch Memorial Hospital, as well as Dr. M.F., a general family practitioner.  The record demonstrates that the Veteran provided authorizations for each private physician, as well as authorization for a third, Dr. N, a general family practitioner in Magnolia, Texas.  It does not appear that requests were sent to these physicians or that negative responses were received.  As the authorizations have since expired, the Veteran must be requested to provide authorizations again for all private treatment providers, including the three listed herein.   

If evidence is obtained which demonstrates or suggests that a current low back, neck, right shoulder, or bilateral hip disability is etiologically related to service, a VA examination must be provided to obtain an etiology opinion in light of such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with Dr. I.M. at the Spring Branch Memorial Hospital, Dr. M.F., and Dr. N., as identified in prior authorizations which have since expired.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.
2.  Then, take the necessary steps to obtain any reports related to the reported accident at the Randolph AFB hospital in September 1971.  Clinical and medical treatment records related to that accident should also be requested from that facility.  

3.  If evidence demonstrating or suggesting that a current low back, neck, right shoulder, or bilateral hip disability is possibility etiologically related to service, provide the Veteran with a VA examination to obtain an etiology opinion.  

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



